*450OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by the Appellate Division, First Department, on March 23, 1959.
On August 20, 1987, the respondent was found guilty, after a jury trial, in Supreme Court, New York County, of grand larceny in the second degree (Penal Law § 155.35), a class D felony, and falsifying business records in the first degree (36 counts) (Penal Law § 175.10), a class E felony.
On October 19, 1987, the respondent was sentenced to a term of imprisonment of one to three years and ordered to make restitution of $810,202.20.
By order of this court dated November 18, 1987, the respondent was suspended from the practice of law pending the hearing and determination of this motion.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.